               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

BARBARA ANN NESBIT,

                  Plaintiff,                              8:19-CV-72

vs.
                                                            ORDER
NE/HEALTH AND HUMAN
SERVICES DEPARTMENT and
JOSEPH WILSON - EEOC,

                  Defendants.


     This matter is before the Court on the Magistrate Judge's Findings and
Recommendation (filing 13) recommending that this case be dismissed for lack
of subject matter jurisdiction. Pursuant to 28 U.S.C. § 636(b)(1)(C) and
NECrimR 11.2(d), the Court has conducted a de novo review of the record and
adopts the findings and recommendation of the Magistrate Judge.

      IT IS ORDERED:

      1.   The Magistrate Judge's Findings and Recommendation
           (filing 13) are adopted.

      2.   The plaintiff's objection (filing 14) is overruled.

      3.   This case is dismissed without prejudice.

      4.   A separate judgment will be entered.

      Dated this 7th day of August, 2019.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
